MEMORANDUM DECISION                                                          FILED
                                                                        Apr 10 2017, 9:24 am
Pursuant to Ind. Appellate Rule 65(D),
                                                                             CLERK
this Memorandum Decision shall not be                                    Indiana Supreme Court
                                                                            Court of Appeals
regarded as precedent or cited before any                                     and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Gregory L. Fumarolo                                       Curtis T. Hill, Jr.
Fort Wayne, Indiana                                       Attorney General of Indiana

                                                          Robert J. Henke
                                                          David E. Corey
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          April 10, 2017
of the Parent-Child Relationship                          Court of Appeals Case No.
of: J.H., Minor Child,                                    02A05-1609-JT-2159
and                                                       Appeal from the Allen Superior
                                                          Court
B.H., Mother,
                                                          The Honorable Lori K. Morgan,
Appellant-Respondent,                                     Magistrate
                                                          The Honorable Charles F. Pratt,
        v.
                                                          Judge
                                                          Trial Court Cause No.
The Indiana Department of
                                                          02D08-1601-JT-10
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017            Page 1 of 19
      Brown, Judge.


[1]   B.H. (“Mother”) appeals the involuntary termination of her parental rights with

      respect to her daughter J.H. Mother raises one issue which we revise and

      restate as whether the evidence is sufficient to support the termination of her

      parental rights. We affirm.


                                          Facts and Procedural History

[2]   J.H. was born on March 4, 2003. Mother was convicted of second degree

      domestic assault in Cape Girardeau, Missouri, in 2007. Mother’s probation in

      that case was revoked in March 2008, she was ordered incarcerated for seven

      years, and she was released from incarceration on February 19, 2015. In March

      2007, a circuit court in Missouri appointed Mother’s sister Diana, who lived in

      Fort Wayne, Indiana, as J.H.’s guardian. J.H. was removed from Diana’s care

      in October 2012 due to concerns of abuse and neglect by Diana and her

      boyfriend which were later substantiated, 1 J.H. was adjudicated a CHINS in

      February 2013, and Diana’s guardianship was terminated. J.H. was placed in

      licensed foster care, at YSC for a short time, at Columbus Behavioral Health

      from October 2013 to August 2014, and at Damar, a residential facility in

      Indianapolis, in August 2014. Following her release from prison in February

      2015, Mother was incarcerated for thirty days from mid-January to mid-

      February 2016 for stealing and was sentenced to two years of unsupervised




      1
          Diana and her boyfriend were later convicted on felony neglect charges.


      Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 2 of 19
      probation. She has not seen J.H. since 2007.


[3]   On January 15, 2016, the Indiana Department of Child Services (“DCS”) filed

      a petition for termination of Mother’s parental rights as to J.H. On March 22

      and May 17, 2016, the court held an evidentiary hearing. Mother testified she

      was on disability but looking for a job, she receives “SSI and Social Security,”

      “I get 130 on the SSI and then on the big check I get 486 they taking it out for

      child support,” “I draws off of my dad,” and, when asked if she had any

      diagnoses of any health issues, stated “I take psych meds.” Transcript at 18-19.

      She testified that she had lived in her sister’s basement following her release

      from prison in February of 2015 and that she now lives in a two-bedroom house

      in Cape Girardeau and had been living there since March 4, 2016.


[4]   Mother testified that, in addition to her conviction for domestic assault in 2007

      and subsequent probation revocation in that case, she had convictions for

      trespass and theft in 2007 and escape or attempted escape from custody in

      March 2008. When asked why she was incarcerated in January 2016, Mother

      answered “[s]omething that I didn’t do and my ex-boyfriend did.” Id. at 22.

      She indicated the conviction was for stealing, she now has two years of

      unsupervised probation, and she is currently on probation. She further testified

      that her sister Diana lives in Fort Wayne, Indiana, Diana obtained

      guardianship of J.H. in March 2007 because Mother was incarcerated, and the

      guardianship was later terminated. When asked “since you been out of

      incarceration since February of 2015 you have not physically seen [J.H.] is that

      correct,” Mother replied “Yes is because I don’t have a ride and I just moved in

      Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 3 of 19
      this place, the new place and I’m just fixing up his room and I’m just trying to

      get stuff around worked around in this house fixing up stuff” and “so I don’t

      have no way and I’ve been paying bills so I don’t have no money to save back

      to do nothing . . . and plus I been looking for jobs.” Id. at 23. When asked if it

      was accurate that she had not seen J.H. since 2007, Mother answered “[t]hat’s

      right.” Id.


[5]   Mother testified she signed a lease for two years, the landlord had been giving

      her things to place in the house and sprayed for bugs, she had filled out two job

      applications, she had a caseworker who “worked with the FCC people next

      door to the police station and I had got in that program and . . . they pay half of

      everything, the only thing I have to pay at 109 90 every month,” and her

      housing is through Section 8. Id. at 24. She testified “they taking $100 out of

      [her] check” each month for child support for her other children, she has four

      children including J.H., that two of the children were placed with her aunt and

      uncle who have guardianship of them, and that one of her children was fifteen

      years old and lived in a boys’ home in Springfield, Missouri. Id. at 24. Mother

      indicated she did not have a car and just walks, she does not have a driver’s

      license, and her intention is to stay in Cape Girardeau “[c]ause I’m on paper I

      can’t go nowhere.” Id. at 27.


[6]   When asked about her medications, Mother stated “I take a lot of

      medications,” “I’ve got on of the fifth pill because I have nightmares and . . . I

      can’t sleep all the time and so I’ve been on that medicine when I was in prison,”

      and “I have to take medicine cause you got to be stay focused when you dealing

      Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 4 of 19
      with kids too.” Id. at 28. She indicated she started receiving her social security

      disability when she was a child, and when asked why she received it, answered

      “they can give nobody they information cause I went down there ah to the

      Social Security office . . . and she says she can’t give that information out

      because she said the doctor have to give them . . . permission to give it to

      them.” Id. at 29.


[7]   When asked about her spending, Mother testified: “I spend my money how I

      want to I have to pay my bills here and there and my fines,” “I got a pay my

      rent I gotta do this do that I got to make sure this house is clean I got to do all

      types of stuff going on with that money,” and “[t]hat money is not for me to

      spend,” and when asked about her caseworker, she testified “[y]eah that’s my

      caseworker she comes to my house sometimes and visits me sometimes she

      supposed to have a home visit she look out for me sometime look for me some

      furniture and stuff I ain’t got no furniture yet.” Id. at 30. When asked if she has

      an issue with illegal drugs, Mother indicated she did not do drugs. When asked

      if she ever sent Diana any money or clothes for J.H. while he was in her care,

      Mother replied “I didn’t send Diana nothin,” “[c]ause I was locked up,” “how

      could I send her stuff if I was locked up,” and “I didn’t have nothing myself.”

      Id. at 32.


[8]   Erin Stresemann, a DCS family case manager in the permanency unit assigned

      to J.H., (“FCM Stresemann”) testified that paternity had not been established

      for J.H. She stated that J.H. was currently placed in the transitional living unit

      at Damar, a residential facility in Indianapolis that works with children who

      Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 5 of 19
      have behavioral issues, developmental delays, and other needs requiring

      twenty-four hour supervision. She testified J.H. has resided at Damar since

      August 2014, that she believed he resided at Columbus Behavioral Health, a

      residential facility, from October 2013 to August 2014, and that prior to

      October 2013 he had been placed at YSC for a short time and prior to that in

      licensed foster care. FCM Stresemann testified J.H. was removed from the care

      of his aunt and guardian Diana in October 2012 and was adjudicated a CHINS

      in February 2013. She testified she believed J.H. lived with Diana from 2007 to

      2012, J.H. was removed because there were “concerns of abuse and neglect

      which later became substantiated abuse and neglect,” the abuse was by Diana

      and her boyfriend against J.H., and Diana and her boyfriend were both

      convicted on felony neglect charges.


[9]   FCM Stresemann testified that she first made contact as a case manager with

      Mother in January 2015 when Mother was in a women’s correctional facility in

      Missouri. She stated that she scheduled a teleconference with Mother for

      February 2015, she followed up with a letter to tell Mother to contact her when

      she was released from prison, and she attempted to make contact with Mother

      after she was released but was not successful until August 2015. FCM

      Stresemann testified she spoke with Mother in August and September of 2015,

      Mother advised that she was working with a community agency and described

      her progress, and Mother told her that she had been living “with a boyfriend in

      St. Louis Missouri and that he didn’t let her call . . . and then he kicked her

      out.” Id. at 48. FCM Stresemann testified Mother reported that she lived in her


      Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 6 of 19
       sister’s basement and that her “understanding is that it was on and off because .

       . . she’s given me three other addresses . . . that she’s lived at” and “then when I

       ask her again she . . . said she was living with her sister.” Id. at 50. FCM

       Stresemann testified Mother is unemployed and receives disability. When

       asked if she ever asked Mother if she had any diagnosis, she replied that Mother

       has not been forthcoming with that information. When asked the last time

       Mother had communication with J.H., she answered “[m]y understanding the

       last time was 2007.” Id. at 52.


[10]   When asked how J.H. was doing, FCM Stresemann responded that “he has his

       good days and bad days,” “he’s made a lot of progress . . . since he’s been

       there,” “because he has been abused and neglected he does have . . .

       developmental delays and behavioral issues,” he struggles sometimes with

       aggressiveness with staff and other clients, according to his teachers “he’s made

       tremendous progress since he’s been there and has had a lot of confidence

       boosts,” and it seems like J.H. “really has improved in . . . a lot of areas since

       he has been there.” Id. at 53. When asked if she knew how long J.H. will

       continue to reside at Damar, she replied that “the goal would be to have him

       step down to a . . . less restrictive unit” and “then to work at him like being able

       to go on more day passes,” right now he is in his school on site and the goal

       would be for him to “go to a charter school off-site to see if he could . . .

       maintain his behavior there,” and the goal would be “for him to be able to be in

       a more family like structure and the possibility . . . to go with an adoptive

       family.” Id. She indicated she did not have a timetable when this will be


       Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 7 of 19
       completed.


[11]   FCM Stresemann indicated Mother was placed under a parent participation

       plan and one of the provisions was that she establish paternity which she did

       not do. She testified that Mother completed a five-session parenting class, and

       her understanding was that Mother sought the services on her own. When

       asked whether Mother inquired about J.H., FCM Stresemann testified “[s]he

       initially did . . . in conversations that we had but recently like within the last six

       months she doesn’t ask directly about him but she has talked about . . . getting

       housing for him like she did say that that was her goal,” that she spoke with

       Mother about “how would you do that visiting and she did discuss that she

       needed to talk with her worker at Community Caring Council . . . to see if she

       could get assistance with taking a bus down to visit him” in Indiana, and that

       FCM Stresemann had initiated the conversation about visiting J.H. Id. at 56.


[12]   When asked why DCS filed a termination petition, FCM Stresemann testified

       “[i]t was due to [J.H.] being out of the home for . . . I believe . . . over two

       years” and “he had not had contact with [Mother] in several years since 2007 . .

       . and at that point it didn’t look like reunification was a possibility.” Id. at 57.

       When asked if DCS has a plan for the care and treatment for J.H. should

       Mother’s rights be terminated, FCM Stresemann testified that the plan would

       be adoptive placement. When asked if it was fair to say that, after eight years in

       prison, Mother started the process of getting her life back in order, tried to look

       for appropriate housing, and sought out the assistance of people and services in

       Cape Girardeau, FCM Stresemann replied affirmatively. When asked “this is

       Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 8 of 19
       going to be a difficult adoption to accomplish is it not,” she responded “I don’t

       know that that’s true,” “I think like the . . . issue is that there we can’t move

       forward with adoption at this time because with the parents’ rights still being

       intact,” “but he really actually has made really good connections with staff

       there at Damar,” “his teacher that’s been working with him thinks that he’s

       going to be able to do that,” and “there’s a lot of hope I think he will be able to

       be adopted.” Id. at 69. She testified “the next step would be him to go to

       charter school,” “then we’ll see how that would go,” and there were several

       steps left to go. Id.


[13]   J.H.’s guardian ad litem, Jennifer Young, (“GAL Young”) testified that she

       was appointed at the preliminary inquiry hearing several years previously and

       had attended a majority of the hearings involving J.H. and made

       recommendations on his behalf. GAL Young testified that she believed it is in

       the best interests of J.H. that Mother’s parental rights be terminated. When

       asked why she made that recommendation, GAL Young testified Mother has

       had little or no contact with J.H. since 2008, the majority of his life; Mother

       allowed her sister Diana to obtain guardianship of J.H. and admitted Diana

       was an inappropriate caregiver due to the mental and physical abuse she

       inflicted upon J.H.; after her February 2015 release, Mother did not make any

       attempt to contact DCS or seek visitation until August 2015 despite the fact

       DCS had been trying to contact her and involve her in the case; Mother did not

       provide any clothing, support, or money to Diana and has not provided

       anything since this case started; Mother is not taking care of any of her other


       Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 9 of 19
       children; Mother is unable to say why she receives social security disability;

       “throughout the case and I’m not a doctor by any means but [Mother] appears

       to be very low functioning maybe have mental health issues and so I would be

       concerned about her care for [J.H.] at this time”; and J.H. “is very special needs

       he’s been in residential treatment for quite some time” and is “finally slowly

       stepping down to a less restricted . . . unit but still has a lot of behavioral issues

       and needs that . . . I don’t feel that [Mother] can care for at this time.” Id. at 82.


[14]   On March 15, 2016, the court entered a judgment of involuntary termination of

       Mother’s parental rights. It found that Mother has not had contact of any type

       with J.H. since her incarceration in 2007 and concluded that, “[g]iven the

       established habitual patterns of conduct involving engagement in criminogenic

       activity, unstable housing, lack of contact with the child and failure to provide

       materially or financially for the child, the Court finds that there is a substantial

       probability of future neglect or deprivation” and that DCS has established by

       clear and convincing evidence that the allegations of the petition are true “in

       that there is a reasonable probability that the conditions that resulted in the

       child’s removal and the reasons for the placement outside the parent’s home

       will not be remedied, and/or that continuation of the parent/child relationship

       poses a threat to the wellbeing of the child.” Appellant’s Appendix at 7. The

       court further found that termination of Mother’s parental rights is in the best

       interests of J.H. and that DCS has a satisfactory plan for the care and treatment

       of J.H. which is placement for adoption.


                                                    Discussion
       Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 10 of 19
[15]   The issue is whether the evidence is sufficient to support the termination of

       Mother’s parental rights. In order to terminate a parent-child relationship, DCS

       is required to allege and prove, among other things:

               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.

       Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. See Ind. Code § 31-35-2-8(a).


[16]   The State’s burden of proof for establishing the allegations in termination cases

       “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-

       1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2), reh’g denied. This is “a

       ‘heightened burden of proof’ reflecting termination’s ‘serious social

       consequences.’” In re E.M., 4 N.E.3d 636, 642 (Ind. 2014) (quoting In re G.Y.,

       904 N.E.2d at 1260-1261, 1260 n.1). “But weighing the evidence under that
       Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 11 of 19
       heightened standard is the trial court’s prerogative—in contrast to our well-

       settled, highly deferential standard of review.” Id. We do not reweigh the

       evidence or determine the credibility of witnesses, but consider only the

       evidence that supports the judgment and the reasonable inferences to be drawn

       from the evidence. Id. We confine our review to two steps: whether the

       evidence clearly and convincingly supports the findings, and then whether the

       findings clearly and convincingly support the judgment. Id.


[17]   Reviewing whether the evidence clearly and convincingly supports the findings,

       or the findings clearly and convincingly support the judgment, is not a license to

       reweigh the evidence. Id. “[W]e do not independently determine whether that

       heightened standard is met, as we would under the ‘constitutional harmless

       error standard,’ which requires the reviewing court itself to ‘be sufficiently

       confident to declare the error harmless beyond a reasonable doubt.’” Id.

       (quoting Harden v. State, 576 N.E.2d 590, 593 (Ind. 1991) (citing Chapman v.

       California, 386 U.S. 18, 87 S. Ct. 824 (1967))). “Our review must ‘give “due

       regard” to the trial court’s opportunity to judge the credibility of the witnesses

       firsthand,’ and ‘not set aside [its] findings or judgment unless clearly

       erroneous.’” Id. (quoting K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cty. Office,

       989 N.E.2d 1225, 1229 (Ind. 2013) (citing Ind. Trial Rule 52(A))). “Because a

       case that seems close on a ‘dry record’ may have been much more clear-cut in

       person, we must be careful not to substitute our judgment for the trial court

       when reviewing the sufficiency of the evidence.” Id. at 640. We also note that

       the involuntary termination statute is written in the disjunctive and requires

       Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 12 of 19
       proof of only one of the circumstances listed in Ind. Code § 31-35-2-4(b)(2)(B).

       Individuals who pursue criminal activity run the risk of being denied the

       opportunity to develop positive and meaningful relationships with their

       children. K.T.K., 989 N.E.2d at 1235-1236. A parent’s incarceration is an

       insufficient basis for termination, and there is not a “bright-line rule for when

       release must occur to maintain parental rights.” K.E. v. Ind. Dep’t of Child Servs.,

       39 N.E.3d 641, 643, 648 (Ind. 2015).


[18]   Mother argues there is no evidence that she could have predicted that the

       person she trusted to be the legal guardian of J.H., her own sister, would

       criminally abuse and neglect J.H. She argues that she finished her prison

       sentence in February 2015, completed parenting classes, and obtained suitable

       housing in the form of a two-bedroom home, and consequently that it cannot be

       said that there is no reasonable probability that the conditions that resulted in

       J.H.’s removal would not be remedied. She also asserts that, to the extent there

       is an inference that a continuation of the parent/child relationship poses a

       threat to the well-being of J.H., there was no showing that J.H. was endangered

       while in her care. She further contends the evidence does not support the

       court’s determination that termination is in the best interests of J.H., arguing

       the court failed to consider that she has a suitable two-bedroom home, has

       completed parenting classes, has sufficient social security income to support the

       household, and accomplished these things soon after completing an eight-year

       prison term. She also asserts there has not been a showing that the plan for

       J.H.’s care and treatment is satisfactory, arguing J.H. remains at Damar, “[t]he


       Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 13 of 19
       likelihood that he would complete the Damar requirements to allow him to be

       placed for adoption are problematic at best,” and “[w]hy not let a loving mother

       attempt to parent a child rather than institutionalize him for the foreseeable

       future.” Appellant’s Brief at 18.


[19]   DCS argues that the court’s unchallenged findings support its conclusions and

       judgment. It points to Mother’s criminal history, history of violating her

       probation, failure to have contact with J.H. since 2007, failure to inquire about

       his well-being in the six months before the factfinding hearing, housing

       instability, and apparent mental health issues and unwillingness to disclose her

       conditions, and to J.H.’s special needs and need for ongoing treatment. DCS

       argues the court could reasonably infer, given Mother’s own mental health

       issues and J.H.’s special needs, that she would not be able to provide for him.

       DCS further argues termination is in J.H.’s best interests and that Mother has

       had no relationship with now thirteen-year-old J.H. since he was placed with

       Mother’s sister when he was about four years old. It also asserts that the court’s

       conclusion that a plan of adoption is satisfactory is not clearly erroneous.


[20]   In determining whether the conditions that resulted in the child’s removal will

       not be remedied, we engage in a two-step analysis. E.M., 4 N.E.3d at 642-643.

       First, we identify the conditions that led to removal, and second, we determine

       whether there is a reasonable probability that those conditions will not be

       remedied. Id. at 643. In the second step, the trial court must judge a parent’s

       fitness as of the time of the termination proceeding, taking into consideration

       evidence of changed conditions, balancing a parent’s recent improvements

       Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 14 of 19
       against habitual patterns of conduct to determine whether there is a substantial

       probability of future neglect or deprivation. Id. We entrust that delicate

       balance to the trial court, which has discretion to weigh a parent’s prior history

       more heavily than efforts made only shortly before termination. Id. Requiring

       trial courts to give due regard to changed conditions does not preclude them

       from finding that a parent’s past behavior is the best predictor of her future

       behavior. Id.


[21]   “The statute does not simply focus on the initial basis for a child’s removal for

       purposes of determining whether a parent’s rights should be terminated, but

       also those bases resulting in the continued placement outside the home.” In re

       N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013) (citation and internal quotation

       marks omitted). A court may consider evidence of a parent’s prior criminal

       history, history of neglect, failure to provide support, lack of adequate housing

       and employment, and the services offered by DCS and the parent’s response to

       those services, and, where there are only temporary improvements and the

       pattern of conduct shows no overall progress, the court might reasonably find

       that under the circumstances the problematic situation will not improve. Id.


[22]   To the extent Mother does not challenge the court’s findings of fact, these

       unchallenged facts stand as proven. See In re B.R., 875 N.E.2d 369, 373 (Ind.

       Ct. App. 2007) (failure to challenge findings by the trial court resulted in waiver

       of the argument that the findings were clearly erroneous), trans. denied.


[23]   As pointed out by the trial court, Mother’s conduct reveals she has a significant


       Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 15 of 19
       history and pattern of engaging in criminal activity that has prohibited her from

       providing care for J.H. and working towards reunification with him. J.H. was

       born in March 2003, and Mother’s criminal activity includes second-degree

       domestic assault in 2007, for which she later, upon the revocation of her

       probation, served seven years in prison. She was convicted of trespass and theft

       in 2007, escape or attempted escape in 2008, and stealing in 2016. After she

       was released from prison on February 19, 2015, she was again incarcerated

       approximately eleven months later from mid-January to mid-February 2016

       and placed on probation for two years. J.H. was initially placed with Mother’s

       sister Diana but was removed following concerns, which were later

       substantiated, that Diana and her boyfriend abused or neglected him, leading to

       felony neglect convictions for Diana and her boyfriend. Mother has three other

       children in addition to J.H. for whom she is not caring. Also as noted by the

       trial court, Mother is unemployed, does not have a vehicle or driver’s license,

       has lived at several locations since her release from prison and recently in a two-

       bedroom house with no furniture, and has not provided for J.H. financially or

       otherwise during her incarceration or after her release. Further, the testimony

       establishes, and the trial court found, that Mother has not had contact with J.H.

       since 2007.


[24]   In addition, J.H. was placed in the transitional living unit at Damar, has

       demonstrated developmental delays and behavioral issues, sometimes struggles

       with aggressiveness with staff and others, and has made tremendous progress

       and has improved in a lot of areas since his residency at Damar. FCM


       Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 16 of 19
       Stresemann testified that the goal was for J.H. to move to a less restrictive unit,

       to attend a school off-site, and to be able to be in a more family-like structure

       and possibly an adoptive family. GAL Young pointed to the facts that Mother

       has had little or no contact with J.H. for the majority of his life, did not make

       any attempt to contact DCS or seek visitation following her release from prison

       until August 2015 despite the fact DCS had been trying to contact her, did not

       provide support for J.H., and is not caring for her other children. GAL Young

       also noted her concerns regarding Mother’s health and functioning, J.H.’s

       needs, and her belief that Mother cannot care for J.H.


[25]   Based upon the court’s findings and the record, we conclude that clear and

       convincing evidence supports the trial court’s determination that there is a

       reasonable probability that the conditions leading to J.H.’s removal will not be

       remedied or that the continuation of the parent-child relationship poses a threat

       to the well-being of J.H.


[26]   In determining what is in the best interests of a child, the trial court is required

       to look beyond the factors identified by DCS and to the totality of the evidence.

       McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct.

       App. 2003). In so doing, the court must subordinate the interests of the parent

       to those of the children. Id. Children have a paramount need for permanency

       which the Indiana Supreme Court has called a central consideration in

       determining the child’s best interests, and the Court has stated that children

       cannot wait indefinitely for their parents to work toward preservation or

       reunification and courts need not wait until the child is irreversibly harmed such

       Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 17 of 19
       that the child’s physical, mental, and social development is permanently

       impaired before terminating the parent-child relationship. In re E.M., 4 N.E.3d

       at 647-648. However, “focusing on permanency, standing alone, would

       impermissibly invert the best-interests inquiry . . . .” Id. at 648. The testimony

       of a child’s guardian ad litem regarding the child’s need for permanency

       supports a finding that termination is in the child’s best interests. McBride, 798

       N.E.2d at 203. Further, adoption is a satisfactory plan for the care and

       treatment of a child under the termination of parental rights statute. In re B.M.,

       913 N.E.2d 1283, 1287 (Ind. Ct. App. 2009). “This plan need not be detailed,

       so long as it offers a general sense of the direction in which the child will be

       going after the parent-child relationship is terminated.” In re Termination of

       Parent-Child Relationship of D.D., 804 N.E.2d 258, 268 (Ind. Ct. App. 2004),

       trans. denied.


[27]   When asked why DCS filed a termination petition, FCM Stresemann noted the

       length of time J.H. had been out of the home and had no contact with Mother

       and testified that it did not look like reunification was a possibility. GAL

       Young testified that she believed it is in J.H.’s best interests that Mother’s rights

       be terminated and noted the lack of contact between Mother and J.H., the

       actions or inactions of Mother since her release from prison, her concern about

       Mother’s ability to care for J.H., and J.H.’s needs. While Mother leased a two-

       bedroom home, completed a parenting class, and receives certain social security

       payments, the court had the opportunity to review the entirety of the testimony

       and evidence presented at the evidentiary hearing, including evidence of


       Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 18 of 19
       Mother’s criminal history and incarcerations, the condition and duration of her

       housing, the transportation and community resources available to her, the

       extent to which she provides care for her other children, her health, the extent

       to which Mother had contact or an opportunity to contact J.H. and DCS and

       did not do so, and J.H.’s health, development, and progress while residing at

       the transitional living unit at Damar.


[28]   Based on the testimony, as well as the totality of the evidence in the record and

       set forth in the court’s termination order, we conclude that the court’s

       determination that termination is in the best interests of J.H. is supported by

       clear and convincing evidence. Also, the record, including evidence that J.H.

       has made significant improvements and after certain steps are taken may be

       adopted, reveals support for the court’s determination that adoption is a

       satisfactory plan for the care and treatment of J.H. See A.J. v. Marion Cty. Office

       of Family & Children, 881 N.E.2d 706, 719 (Ind. Ct. App. 2008) (concluding that,

       in light of the evidence, the plan for adoption was not unsatisfactory), trans.

       denied.


                                                    Conclusion

[29]   We conclude that the trial court’s judgment terminating the parental rights of

       Mother is supported by clear and convincing evidence. We find no error and

       affirm.


[30]   Affirmed.


       Vaidik, C.J., and Bradford, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 02A05-1609-JT-2159 | April 10, 2017   Page 19 of 19